DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 16-17, Claim(s) 16-17 recite(s):
- detect an abnormal event;
- receive a series of sensor inputs, the series of sensor inputs identifying a series of positional integrity measurements for the data storage equipment while the data storage equipment is in transit;
- perform a series of comparison operations that compares the series of positional integrity measurements to a set of ranges;
- based on the series of comparison operations, provide an abnormal event output in response to a particular positional integrity measurement falling outside a corresponding range of the set of ranges.
(Note that the positional integrity measurement sensors are not positively recited as components of the apparatuses in the bodies of apparatus claims 16-17.)
Each of the above limitations falls within the abstract-idea category of “Mental processes.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Mental processes”:
- concepts performed in the human mind (including an observation, evaluation, judgment, opinion):  idea amounts to receiving information, checking it against a range, and making an evaluation based on that checking.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as mental processes but for the recitation of generic 
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- data storage assembly, comprising: data storage equipment which is constructed and arranged to perform data storage operations on behalf of a set of host computers; and an electronic apparatus which is constructed and arranged to perform an operation while data storage equipment is in transit, the electronic apparatus including: a support member which is constructed and arranged to affix to the data storage equipment, memory supported by the support member, and control circuitry supported by the support member and coupled with the memory, the memory storing instructions which, when carried out by the control circuitry, cause the control circuitry; signals:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

Claim(s) 16-17 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flath, US 20120112907 A1.
As per Claims 1 and 17, Flath discloses:
- a method of detecting an abnormal event while data storage equipment is in transit (paragraph [0048] (entire paragraph));
- receiving a series of sensor signals from a set of sensors affixed to the data storage equipment, the series of sensor signals identifying a series of positional integrity measurements for the data storage equipment while the data storage equipment is in transit (Figure 4; paragraph [0048] (entire paragraph; in transit on aircraft; orientation); paragraph [0053] (controller 22 may monitor sensors locally); claim 6 (“The data storage device of claim 5, wherein the at least one environmental sensor comprises at least one sensor selected from the group consisting of: accelerometer, temperature sensor, barometric pressure sensor.”));
- performing a series of comparison operations that compares the series of positional integrity measurements to a set of ranges (Figure 4; paragraph [0048] (entire paragraph; orientation; “outside of a specified range”); paragraph [0051] (monitor vibrational history); paragraph [0053] (controller 22 may monitor sensors locally); claim 6 (“The data storage device of claim 5, wherein the at least one environmental sensor comprises at least one sensor selected from the group consisting of: accelerometer, temperature sensor, barometric pressure sensor.”));
- based on the series of comparison operations, providing an abnormal event signal in response to a particular positional integrity measurement falling outside a corresponding range of the set of ranges (Figure 4; paragraph [0044] (“alarm trigger signal”); paragraph [0048] (entire paragraph; orientation; “outside of a specified range”); paragraph [0051] (monitor vibrational history); paragraph [0053] (controller 22 may monitor sensors locally, and generate alarms); claim 6 (“The data storage device of claim 5, wherein the at least one environmental sensor comprises at least one sensor selected from the group consisting of: accelerometer, temperature sensor, barometric pressure sensor.”));
- electronic apparatus to detect an abnormal event while data storage equipment is in transit, the electronic apparatus comprising: a support member which is constructed and arranged to affix to the data storage equipment; memory supported by the support member; and control circuitry supported by the support member and coupled with the memory, the memory storing instructions which, when carried out by the control circuitry, cause the control circuitry (Figure 4 (main data storage unit 16); paragraphs [0024]-[0027] (description of Figure 4); paragraph [0035] (instructions); paragraph [0048] (entire paragraph; in transit on aircraft)).

As per Claim 2, Flath further discloses wherein the set of sensors includes multiple motion sensing circuits; and wherein receiving the series of sensor signals from the set of sensors affixed to the data storage equipment includes: acquiring multiple motion signals from the multiple motion sensing circuits while storage processing circuitry of the data storage equipment is turned off (Figure 4; paragraphs [0026]-[0028]; paragraph [0031]; paragraph [0040]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0053]; claim 6).

As per Claim 3, Flath further discloses wherein the data storage equipment includes a battery backup power source that provides battery backup power to the data storage equipment to enable the data storage equipment to perform data storage operations during loss of primary power from a primary power source; and wherein the multiple motion sensing circuits reside within an apparatus that is attached to the data storage equipment; and wherein acquiring the multiple motion signals from the multiple motion sensing circuits includes: obtaining the multiple motion signals in response to the apparatus consuming battery backup power from the backup power source of the data storage equipment (Figure 4; paragraphs [0026]-[0028]; paragraph [0030]; paragraph [0031]; paragraph [0036]; paragraph [0040]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0052]; paragraph [0053]; claim 6).

As per Claim 10, Flath further discloses wherein the multiple motion sensing circuits includes a set of accelerometer circuits; and wherein obtaining the multiple motion signals includes: receiving a series of accelerometer signals from the set of accelerometer circuits, the series of accelerometer signals identifying vibrational activity of the data storage equipment while the data storage equipment is in transit (Figure 4; paragraphs [0026]-[0028]; paragraph [0031]; paragraph [0040]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0053]; claim 6).

As per Claim 11, Flath further discloses wherein performing the series of comparison operations includes: based on the series of accelerometer signals, comparing a series of vibrational measurements of the data storage equipment to a set of vibration ranges to determine whether the data storage equipment violates vibration restriction imposed on the data storage equipment (Figure 4; paragraphs [0026]-[0028]; paragraph [0031]; paragraph [0040]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0053]; claim 6).

As per Claim 12, Flath further discloses wherein the multiple motion sensing circuits includes a global positioning system (GPS) circuit; and wherein obtaining the multiple motion signals includes: receiving a series of GPS signals from the GPS circuit, the series of GPS signals identifying a series of geolocations for the data storage equipment while the data storage equipment is in transit (Figure 4; paragraphs [0026]-[0028]; paragraph [0031]; paragraph [0040]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0053]; claim 6).

As per Claim 13, Flath further discloses wherein performing the series of comparison operations includes: based on the series of GPS signals, comparing the series of geolocations for the data storage equipment to a set of geolocation ranges to determine whether the data storage equipment violates a geolocation restriction imposed on the data storage equipment (Figure 4; paragraphs [0026]-[0028]; paragraph [0031]; paragraph [0040]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0053]; claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flath in view of Jacobson, US 20180094775 A1.
As per Claim 4, Flath further discloses wherein the event measurement data comprises the particular positional integrity measurement (paragraph [0048]).
Flath fails to disclose wherein the apparatus further includes an event log; and wherein providing the abnormal event signal includes: storing an abnormal event entry in an event log of the apparatus, the abnormal event entry identifying a time for the particular event.  Jacobson discloses wherein the apparatus further includes an event log; and wherein providing the abnormal event signal includes: storing an abnormal event entry in an event log of the apparatus, the abnormal event entry identifying a time for the particular event (Figure 8; paragraph [0081]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flath such that the apparatus further includes an event log; and providing the abnormal event signal includes: storing an abnormal event entry in an event log of the apparatus, the abnormal event entry identifying a time for the particular event, as disclosed by Jacobson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Flath fails to disclose the abnormal event entry identifying the event measurement data and a geolocation for the particular event.  Jacobson further discloses the abnormal event entry identifying the event measurement data and a geolocation for the particular event (Figure 6; Figure 7; paragraphs [0079]-[0080]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Flath such that the abnormal event entry identifies the event measurement data and a geolocation for the particular event, as disclosed by Jacobson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 7, Flath further discloses wherein the event measurement data comprises positional integrity measurements for the data storage equipment while the data storage equipment is in transit (paragraph [0048]).
The modified Flath fails to disclose storing other entries in the event log of the apparatus to enable the event log to describe the event data history for the equipment.  Jacobson further discloses storing other entries in the event log of the apparatus to enable the event log to describe the event data history for the equipment (Figure 8; paragraph [0081]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Flath such that the invention stores other entries in the event log of the apparatus to enable the event log to describe the event data history for the equipment, as disclosed by Jacobson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Flath fails to disclose the abnormal event entry identifying the event measurement data for the particular event.  Jacobson further discloses the abnormal event entry identifying the event measurement data for the particular event (Figure 6; Figure 7; paragraphs [0079]-[0080]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Flath such that the abnormal event entry identifies the event measurement data for the particular event, as disclosed by Jacobson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flath in view of Jacobson in further view of Vock, US 20050080566 A1.
As per Claim 5, the modified Flath fails to disclose wherein the apparatus further includes a wireless communications interface; and wherein providing the abnormal event signal further includes: transmitting an abnormal event notification to an external data center via the wireless communications interface.  Vock discloses wherein the apparatus further includes a wireless communications interface; and wherein providing the abnormal event signal further includes: transmitting an abnormal event notification to an external data center via the wireless communications interface (paragraph [0013]; paragraph [0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Flath such that the apparatus further includes a wireless communications interface; and providing the abnormal event signal further includes: transmitting an abnormal event notification to an external data center via the wireless communications interface, as disclosed by Vock, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 6, the modified Flath fails to disclose wherein the apparatus further includes a wireless communications interface; and wherein providing the abnormal event signal further includes: transmitting the event log to an external data center via the wireless communications interface.  Vock discloses wherein the apparatus further includes a wireless communications interface; and wherein providing the abnormal event signal further includes: transmitting the event log to an external data center via the wireless communications interface (paragraph [0013]; paragraph [0043]; paragraph [0338]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Flath such that the apparatus further includes a wireless communications interface; and providing the abnormal event signal further includes: transmitting the event log to an external data center via the wireless communications interface, as disclosed by Vock, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flath in view of Skobov, US 20180192446 A1.
As per Claim 8, Flath further discloses wherein the multiple motion sensing circuits includes a set of gyroscope circuits; and wherein obtaining the multiple motion signals includes: receiving a series of gyroscope signals from the set of gyroscope circuits, the series of gyroscope signals identifying a motion measurement of the data storage equipment while the data storage equipment is in transit (Figure 4; paragraphs [0026]-[0028]; paragraph [0031]; paragraph [0040]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0053]; claim 6).
Flath fails to disclose wherein a gyroscope is used to measure angular position.  Skobov discloses wherein a gyroscope is used to measure angular position (paragraph [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flath such that a gyroscope is used to measure angular position, as disclosed by Skobov.  Motivation for the modification is provided by Skobov in that this can be used to determine if a device is tilted (paragraph [0050]).


- wherein performing the series of comparison operations includes: based on the series of gyroscope signals, comparing a series of motion measurements of the data storage equipment to a set of ranges to determine whether the data storage equipment violates a requirement imposed on the data storage equipment (Figure 4; paragraphs [0026]-[0028]; paragraph [0031]; paragraph [0040]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0053]; claim 6);
- wherein the comparison operations include comparing measurements to a set of tilt ranges to determine whether the data storage equipment violates an upright requirement imposed on the data storage equipment (Figure 4; paragraphs [0026]-[0028]; paragraph [0031]; paragraph [0040]; paragraph [0048]; paragraph [0051]; paragraph [0053]; claim 6).
The modified Flath fails to disclose wherein the tilt detection measurements are performed by using gyroscope to measure angular position.  Skobov further discloses wherein the tilt detection measurements are performed by using gyroscope to measure angular position (paragraph [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Flath such that the tilt detection measurements are performed by using gyroscope to measure angular position, as disclosed by Skobov.  Motivation for the modification is provided by Skobov in that this is one option for determining tilt (paragraph [0050]).

As per Claim 14, Flath discloses wherein the multiple motion sensing circuits includes a set of gyroscope circuits, a set of accelerometer circuits, and a global positioning system (GPS) circuit, each of which consumes battery backup power from the backup power source of the data storage equipment while the data storage equipment is in transit; and wherein obtaining the multiple motion signals includes: receiving a series of gyroscope signals from the set of gyroscope circuits, the series of gyroscope signals identifying motion measurements of the data storage equipment while the data storage equipment is in transit, receiving a series of accelerometer signals from the set of accelerometer circuits, the series of accelerometer signals identifying vibrational activity of the data storage equipment while the data storage equipment is in transit, and receiving a series of GPS signals from the GPS circuit, the series of GPS signals identifying a series of geolocations for the data storage equipment while the data storage equipment is in transit (Figure 4; paragraphs [0026]-[0028]; paragraph [0030]; paragraph [0031]; paragraph [0036]; paragraph [0040]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0052]; paragraph [0053]; claim 6).
Flath fails to disclose wherein a gyroscope is used to measure angular position.  Skobov discloses wherein a gyroscope is used to measure angular position (paragraph [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flath such that a gyroscope is used to measure angular position, as disclosed by Skobov.  Motivation for the modification is provided by Skobov in that this can be used to determine if a device is tilted (paragraph [0050]).

As per Claim 15, Flath further discloses after the storage processing circuitry of the data storage equipment is turned on, continuing to monitor the data storage equipment for another abnormal event based on positional integrity measurements while data storage equipment is turned on (Figure 4; paragraph [0031]; paragraph [0040]; paragraph [0048]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flath in view of Kawan, US 6442532 B1.
As per Claim 16, Flath discloses:
- data storage assembly, comprising: data storage equipment which is constructed and arranged to perform data storage operations; and an electronic apparatus which is constructed and arranged to detect an abnormal event while data storage equipment is in transit, the electronic apparatus including: a support member which is constructed and arranged to affix to the data storage equipment, memory 
- receiving a series of sensor signals from a set of sensors affixed to the data storage equipment, the series of sensor signals identifying a series of positional integrity measurements for the data storage equipment while the data storage equipment is in transit (Figure 4; paragraph [0048] (entire paragraph; in transit on aircraft; orientation); paragraph [0053] (controller 22 may monitor sensors locally); claim 6 (“The data storage device of claim 5, wherein the at least one environmental sensor comprises at least one sensor selected from the group consisting of: accelerometer, temperature sensor, barometric pressure sensor.”));
- performing a series of comparison operations that compares the series of positional integrity measurements to a set of ranges (Figure 4; paragraph [0048] (entire paragraph; orientation; “outside of a specified range”); paragraph [0051] (monitor vibrational history); paragraph [0053] (controller 22 may monitor sensors locally); claim 6 (“The data storage device of claim 5, wherein the at least one environmental sensor comprises at least one sensor selected from the group consisting of: accelerometer, temperature sensor, barometric pressure sensor.”));
- based on the series of comparison operations, providing an abnormal event signal in response to a particular positional integrity measurement falling outside a corresponding range of the set of ranges (Figure 4; paragraph [0044] (“alarm trigger signal”); paragraph [0048] (entire paragraph; orientation; “outside of a specified range”); paragraph [0051] (monitor vibrational history); paragraph [0053] (controller 22 may monitor sensors locally, and generate alarms); claim 6 (“The data storage device of claim 5, wherein the at least one environmental sensor comprises at least one sensor selected from the group consisting of: accelerometer, temperature sensor, barometric pressure sensor.”)).
Flath fails to disclose a mobile computing system which is constructed and arranged to perform operations on behalf of a set of host computers.  Kawan discloses a mobile computing system which is constructed and arranged to perform operations on behalf of a set of host computers (Figure 1; column 3, lines 3-12 (“As known in the art, the financial institution, such as a consumer banking institution, utilizes an automated system, including a host computer, for maintaining records of customer accounts.”); column 3, lines 13-30 (“Moreover, data may be exchanged in this way other financial institutions and financial networks (not shown), for example, to provide data for settlement of various customer transactions.”); claim 1 (host computer and mobile server)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flath such that the invention includes a mobile computing system which is constructed and arranged to perform operations on behalf of a set of host computers, as disclosed by Kawan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Rice, US 20160338907 A1 (biologic stability, delivery logistics and administration of time and/or temperature sensitive biologic based materials).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628